Fourth Court of Appeals
                               San Antonio, Texas

                                      March 3, 2020

                                   No. 04-19-00844-CV

                             IN THE INTEREST OF C.C.,

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-18-53
                   The Honorable Selina Nava Mireles, Judge Presiding


                                     ORDER

      Appellant’s motion for extension of time is GRANTED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court